There is no doubt of the power of the court in any case, for sufficient cause, to bring forward an action and vacate the judgment rendered therein. Bellows v. Stone, 14 N.H. 175; Frink v. Frink, 43 N.H. 508; Hillsborough v. Nichols, 46 N.H. 379; Judge of Probate v. Webster, 46 N.H. 518; Stickney v. Davis, 17 Pick. 170; McClew v. Burt, 5 Met. 200.
What is sufficient cause is a question of fact, depending upon the particular circumstances of each case. These should be established by evidence at the trial term.
Case discharged.
FOSTER, J., did not sit: the others concurred.